Citation Nr: 0809048	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Department


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1976 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi which, in pertinent part, denied a 
compensable disability rating for right ear hearing loss.


FINDING OF FACT

Audiometric test results conducted in May 2006 correspond to 
a numeric designation no worse than Level IV for the right 
ear.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.7 & § 4.85, Table VI, Table VIa, 
Table VII, Diagnostic Code 6100, and § 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  

The foregoing notice requirements were satisfied by an April 
2004 letter.  In addition, the veteran was informed of the 
law and regulations governing the assignment of disability 
ratings and effective dates in the June 2006 statement of the 
case (SOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 ( 2006).  The SOC also informed the veteran of the very 
specific criteria used to evaluate his particular disability 
and of the type of evidence which could show he meets these 
criteria.  The Board is satisfied that, in this case, 
entitlement to a higher disability rating could not be 
granted based solely upon a demonstration by the veteran of a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life, because the very specific criteria 
set forth in the relevant Diagnostic Code precludes the 
assignment of a higher disability rating on these bases 
alone.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 2008).  See also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (holding that "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered").  Thus, the 
Board finds that VA's duty to notify has been met.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Furthermore, he has been accorded a pertinent VA 
examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss in May 1988.  
The RO granted service connection for right ear hearing loss 
in a February 1989 rating decision and assigned a 
noncompensable disability rating, effective from May 1988.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from Level I for slightly impaired hearing acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Where, as here, when only one ear is service connected, a 
Level I will be assigned to the nonservice-connected ear.  
38 C.F.R. § 4.85(f).  A 10 percent evaluation for hearing 
loss is assigned when the hearing acuity is a Level I in the 
better (non service-connected) ear and at least a Level X in 
the poorer (service-connected) ear.  38 C.F.R. §§  4.85, 
4.87, Tables VI and VII.

The veteran essentially contends that the hearing acuity in 
his right ear is more severe than the current noncompensable 
evaluation indicates.  The veteran is competent to describe 
his hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the veteran's description of his service-
connected disability must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.

Private medical records reflect audiological examinations 
performed in January and February 2004, and in January 2006.  
The results of these tests are incomplete because they do not 
show speech recognition scores.  In any event, most recently, 
the veteran underwent VA audiological testing in May 2006.  
This examination revealed pure tone thresholds of 30, 50, 85, 
and 85 decibels in the veteran's right ear at 1,000, 2000, 
3000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 62.5 decibels. Additionally, the veteran had 
speech discrimination scores of 76 percent correct in the 
right ear.  The examiner characterized the veteran's right 
ear hearing loss as mild to severe and sensorineural in 
nature. 

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of IV for his right ear and  
I for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
veteran's service-connected right ear hearing loss.  The 
veteran's hearing loss pattern does not fit into the 
"exceptional patterns of hearing impairment" which are 
rated under the provisions of 38 C.F.R. § 4.86.  There is no 
indication, and the veteran does not assert, that the test 
results were inaccurate, or that his hearing has worsened 
since the examination.  Thus, applying the rating criteria to 
the facts of the veteran's hearing loss, the Board must 
conclude that the currently-assigned noncompensable 
disability rating is appropriate for the entire appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
preponderance of the evidence is against the award of a 
higher disability rating.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted as the veteran's service-connected 
right ear hearing loss has not resulted in marked 
interference with employment and has not required frequent 
periods of hospitalization.

Furthermore, the Board notes that, even if the veteran's left 
ear hearing loss were service-connected, a compensable 
disability rating for bilateral hearing loss would still not 
be warranted based on the results of the January 2006 VA 
examination.  Pure tone thresholds in the veteran's left ear 
were 35, 40, 65, and 65 at 1000, 2000, 3000, and 4,000 Hertz 
respectively.  The average of these thresholds is 51.25.  
Speech discrimination is 84 percent in the left ear.  
Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of II for his left ear.  As 
previously discussed, the veteran's right ear is Level IV.  
Application of 38 C.F.R. § 4.85 Table VII would result in a 
noncompensable disability rating for bilateral hearing loss. 



ORDER

A compensable rating for right ear hearing loss is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


